Filed 8/27/14 In re J.J. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re J. J., a Person Coming Under the Juvenile Court                                        C076112
Law.

SACRAMENTO COUNTY DEPARTMENT OF                                                  (Super. Ct. No. JD230699)
HEALTH AND HUMAN SERVICES,

                   Plaintiff and Respondent,

         v.

S. P.,

                   Defendant and Appellant.




         Appellant S.P., mother of minor J.J., appeals from the juvenile court’s orders
terminating her parental rights. (Welf. & Inst. Code, §§ 366.26, 395.)1 She contends the
beneficial parental relationship exception to adoption provided a compelling reason to


1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
forgo adoption. We conclude that mother failed to raise the beneficial parental
relationship exception in the juvenile court and has forfeited this argument on appeal.
Accordingly, we affirm the juvenile court’s orders.
                                       DISCUSSION
        A recitation of the factual background of this case is unnecessary to the resolution
of this appeal. Mother’s sole contention is that the juvenile court erred in failing to find
that the beneficial parental relationship exception to adoption applied. The Sacramento
County Department of Health and Human Services (Department) contends mother
forfeited her claim by failing to assert the applicability of the exception in the juvenile
court. We agree with the Department.
        At the selection and implementation hearing (§ 366.26), a juvenile court must
choose one of the alternative permanent plans provided by statute. The Legislature’s
preference is for adoption. If the juvenile court finds a minor adoptable and no
circumstances would make the termination of parental rights detrimental to the minor, the
juvenile court must terminate parental rights. (In re Ronell A. (1996) 44 Cal.App.4th
1352, 1368.) The parent has the burden of establishing an exception to termination of
parental rights. (Cal. Rules of Court, rule 5.725(e)(3); In re Zachary G. (1999)
77 Cal.App.4th 799, 809.)
        The juvenile court has no sua sponte duty to determine whether an exception to
adoption applies. (In re Melvin A. (2000) 82 Cal.App.4th 1243, 1252.) Rather, the parent
has the burden of affirmatively raising and proving that an exception applies. (In re
Zachary G., supra, 77 Cal.App.4th at p. 809; In re C.F. (2011) 193 Cal.App.4th 549,
553.)
        Here, mother’s counsel entered a general objection to termination. Mother and her
counsel asserted that she had been a good mother when she had custody of the minor.
There was no mention of the applicability of the beneficial parental relationship
exception, no mention of her bond with the minor or any detriment he would incur from

                                              2
the termination of her parental rights, and nothing in the record that can be said to
constitute an effort to place the beneficial parental relationship exception at issue. Thus,
mother has forfeited this argument by failing to assert it in the juvenile court. (In re
Daisy D. (2006) 144 Cal.App.4th 287, 291-292; In re Erik P. (2002) 104 Cal.App.4th
395, 403; In re Christopher B. (1996) 43 Cal.App.4th 551, 558; In re Dakota S. (2000)
85 Cal.App.4th 494, 501-502.)
       The fact that the juvenile court made oral findings concluding the beneficial
parental relationship exception did not apply does not excuse mother’s forfeiture of the
issue. The issue had not been asserted in the juvenile court. Mother’s failure to raise the
exception prevented the Department and the minor from having a full and fair
opportunity to present evidence and litigate the issue at the hearing. We will not review
the evidentiary support for the findings when the Department and the minor were not
provided a fair opportunity to present an adequate record in response. (See People v.
Adam (1969) 1 Cal.App.3d 486, 489.)
                                       DISPOSITION
       The orders of the juvenile court are affirmed.


                                                                MAURO                      , J.


We concur:


              BLEASE                  , Acting P. J.


              HOCH                    , J.




                                              3